Exhibit 99.1 Thomson Reuters Corporation 333 Bay Street, Suite 400 Toronto, Ontario M5H 2R2 Canada Tel (416) 360-8700 February 20, 2013 British Columbia Securities Commission Superintendent of Securities, Prince Edward Island Alberta Securities Commission Superintendent of Securities, Newfoundland and Saskatchewan Financial Services Commission, Securities Labrador Division Superintendent of Securities, Yukon Manitoba Securities Commission Superintendent of Securities, Northwest Territories Ontario Securities Commission Superintendent of Securities, Nunavut Autorité des marchés financiers Toronto Stock Exchange New Brunswick Securities Commission CDS Clearing and Depository Services Inc. Nova Scotia Securities Commission The Depository Trust Company Re: Thomson Reuters – Notification of Meeting and Record Date Ladies and Gentlemen, Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer (NI 54-101), we advise the following: Date of Meeting May 8, 2013 Record Date for Notice and Voting March 22, 2013 Beneficial Ownership Determination Date March 22, 2013 Class of Securities Entitled to Receive Notice of and Vote at the Meeting Common Shares Whether the Meeting is a Special Meeting (as defined by NI 54-101) Yes Issuer Using Notice-and-Access for Registered Holders and Beneficial Owners Yes Issuer Sending Proxy-Related Materials Directly to Non- Objecting Beneficial Owners No Issuer Paying for Proximate Intermediaries to Send Proxy- Related Materials to Objecting Beneficial Owners Yes CUSIP Notice-and-Access Stratification Copies of the management proxy circular and other proxy-related materials will be electronically delivered to shareholders in accordance with existing requests This notification amends and restates Thomson Reuters’ previous notification dated January 17, 2013 to address notice-and-access and distributions of proxy-related materials to non-objecting and objecting beneficial owners. All other information from the January 17, 2013 notification is unchanged. Sincerely, /s/ Paula R. Monaghan Paula R. Monaghan Assistant Secretary
